DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9 and 11-14 are currently pending.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2020 has been entered. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/14/2020 and 06/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner' s amendment was given in an interview with Attorney Jeff Steen on 04/21/2021.

The application has been amended as follows: 

 Claim 14 is AMENDED as follows –“The method of claim 1 wherein the method provides improvement in at least one symptom selected from the group consisting of ataxia, gait, speech impairment, vocalization, cognition, motor activity, hypotoniaand obesity 
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: MPEP 2111.03 discloses that the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). 
 In the instant case, at the time of the invention, the prior art of record neither anticipated the claimed methodology nor were there teachings or suggestions within the prior art that administration a composition consisting essentially of gaboxadol would have effectively treated a subject with Prader-Willi Syndrome (PWS). The closest prior art of record are Dech (J. Am. Acad. Child Adolesc. Psychiatry Vol. 30 pages 298-302 (1991) and Sanchez (US2005/0234093 published 10/20/2005). 
The prior art of Dech illustrates that patients with PWS comprise a distinct behavior profile of maladaptive behaviors, obsessive-compulsive traits (skin-picking) 
Secondly, Sanchez (US2005/0234093 published 10/20/2005) teaches that the claimed gaboxadol can be combined with the SSRI agent fluoxetine in order to provide a faster onset of the SSRI agent and potentiate said agent and that said combination could treat eating disorders and impulse control disorders ([0030]-[0033], [0040] and [0070]).
However, neither Dech nor Sanchez teach or suggest that a composition with only the specified material gaboxadol and without the SSRI agent (a component that materially affects the basic and novel characteristic(s) of gaboxadol), that the resulting composition without fluoxetine would have treated the symptoms of PWS in a subject. Applicant has identified a novel and non-obvious use for gaboxadol and therefore claims 1-9 and 11-14 are allowed. 
Of note, other relevant prior art related to the subject matter of the claimed invention includes Driscoll  (WO02/43731 published 06/2002) and Cooper (US2005/0171142 published 08/2005).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628